Citation Nr: 1201892	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right pelvic fracture.

2.  Entitlement to an initial compensable rating for right shoulder bursitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 2005.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Board denied entitlement to initial compensable ratings for status post fractured left femur; status post right pelvic fracture; right shoulder bursitis; and, plantar fasciitis with bilateral heel spurs, and granted entitlement to a 10 percent rating for scars of the left knee.  The Veteran filed a timely appeal to the United States Court of Appeal for Veterans Claims (Court).  In a July 2011 Order, the Court remanded the issues of entitlement to initial compensable ratings for status post right pelvic fracture and right shoulder bursitis for action consistent with a Joint Motion for Partial Remand (JMPR), and dismissed the appeal with regard to the remaining issues.  

The issue of entitlement to an initial compensable rating for right shoulder bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's status post right pelvic fracture is manifested by posttraumatic arthritic changes of the symphysis pubis joint, with range of motion of the hip to 125 degrees flexion, extension to 25 degrees, adduction to 25 degrees, abduction to 30 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  There is no evidence of osteomyelitis.



CONCLUSION OF LAW

The criteria for a 10 percent rating for status post right pelvic fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5000-5010, 5250-5254 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2005 pertaining to his underlying service connection claim.  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Since the increased rating appellate issue in this case is a downstream issue from that of the award of service connection (for which the April 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no further development is required with respect to the duty to notify.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records.  The Veteran has not identified any post-service medical providers pertaining to the status post right pelvic fracture.  Subsequent to the July 2011 Court Order, VA issued correspondence to the Veteran in August 2011 informing him that he could submit additional argument or evidence in support of his claim.  The Veteran did not respond to the letter.  Thus, there is no indication of relevant, outstanding records which would support the Veteran's claim for an initial increased rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In May 2005 and August 2009, the Veteran underwent VA examination to assess the severity of his status post right pelvic fracture.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Since his most recent VA examination, the Veteran has not asserted an increase in severity, has not submitted any post-service treatment records, and has not identified any post-service medical providers, thus the Board finds that a new VA examination is not warranted.  VAOPGCPREC 11-95 (1995).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the status post right pelvic fracture issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran asserts that the rating he received for status post right pelvic fracture does not accurately reflect its severity.  He asserts that his disability has worsened since he began working full time.  

The Veteran's disability is currently rated under Diagnostic Codes 5000-5010.  The hyphenated diagnostic code in this case indicates that osteomyelitis of the pelvis under Diagnostic Code 5000 is the service-connected disorder and that traumatic arthritis is the residual condition.  38 C.F.R. § 4.27. 

Under Diagnostic Code 5000, osteomyelitis, acute, subacute, or chronic, when inactive, following repeated episodes, without evidence of active infection in the past 5 years, warrants a 10 percent rating.  With discharging sinus or other evidence of active infection within the past 5 years, it warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  With definite involucrum or sequestrum, with or without discharging sinus, it warrants a 30 percent rating.  Having frequent episodes with constitutional symptoms warrants a 60 percent rating.  When manifested in the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms, osteomyelitis warrants a 100 percent rating.  Id. 

Note 1 to Diagnostic Code 5000 provides that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone. 

Note 2 to Diagnostic Code 5000 provides that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, two or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating. 

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, when established by x-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Physical therapy records dated in November 2004 show complaints of his right thigh feeling "odd" and complaints of hip tendonapathy. 

The Veteran was afforded a VA examination in May 2005.  The examiner noted that the Veteran's right pelvic fracture is secondary to an injury incurred in 2004.  The Veteran reported pain every morning on the right side of his hip.  He also experiences pain in his back, an inability to stand for longer than 20 minutes and cannot lift any heavy objects.  He takes analgesics every day to minimize the pain. The examiner noted that there was no involvement of the bone with infection.  He reported losing work twice over the last year.  The examiner noted normal range of motion of the hips.  The Veteran had flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  The examiner noted that range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  X-rays revealed previous injury of the right portion of the pelvis that involved the ischium, superior pubic ramus and adjacent symphysis pubis joint.  The examiner reported residual cortical deformity but osseous union.  There was no sacral abnormality.  The examiner's impression was prior injury of the right portion of the pelvis involving the right ischium and right superior pubic ramus where there is osseous union but residual cortical deformity along with posttraumatic arthritis changes symphysis pubis joint, and negative assessment of the remaining pelvic bone structure.

The Veteran was afforded another VA examination in August 2009.  The examiner had an opportunity to review the Veteran's case file.  The examiner noted that there was no history of osteomyelitis, pain, inflammation, deformity or fever.  He noted a remodeling deformity of the superior right pubic ramus consistent with a history of healed fracture, but no acute fractures were seen.  He also stated that the bilateral hip joints and bilateral sacroiliac joints appear well maintained.  The Veteran's right hip had flexion to 130 degrees, extension to 25 degrees and abduction to 30 degrees.  The examiner noted that the Veteran uses a cane intermittently and frequently. 

Based on this evidence, the Board finds that the Veteran's right pelvic disability does not warrant a compensable disability rating under Diagnostic Codes 5000-5010.  As indicated under 38 C.F.R. § 4.71a, Diagnostic Code 5000, the requirement for assignment of a 10 percent rating consists of osteomyelitis while inactive, following repeated episodes, though without evidence of active infection in the previous 5 years.  The August 2009 VA examination shows no evidence of osteomyelitis or a history of osteomyelitis. 

The Board has considered rating the Veteran's right pelvic disability under other diagnostic codes in order to provide him with the most beneficial rating; however, the Veteran's right pelvic disability does not warrant a compensable disability rating under any of the diagnostic codes pertaining to disabilities of the pelvis. 

In consideration of Diagnostic Code 5010, the May 2005 VA examination report does reflect that an x-ray of the pelvis was conducted and the examiner's impression was posttraumatic arthritic changes of the symphysis pubis joint.  At that time, objective findings showed range of motion of the hip was within normal limits with extension to 30 degrees, flexion to 125 degrees, and abduction to 45 degrees.  Though, on examination in August 2009, while flexion was normal, his abduction was to 30 degrees, thus there was 15 degrees of limitation of motion.  As arthritis has been shown on x-ray examination and limitation of motion of the hip has been shown, a 10 percent disability is warranted pursuant to Diagnostic Code 5010.  

Diagnostic Codes 5250-5254 deal with disabilities of the hip and thigh.  However, the Veteran has not shown ankylosis of the hip, flexion of the thigh limited to 30 degrees, or limitation of abduction of motion lost beyond 10 degrees.  Therefore, Diagnostic Codes 5250-5254 would not provide a disability rating in excess of 10 percent. 

Also weighed by the Board are the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 8 Vet. App. 202.  Although the Veteran reported pain associated with his service-connected right pelvic disability, the examiner concluded that there did not appear to be any pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner also noted no objective evidence of pain on active motion.  As such, a rating higher than 10 percent due to functional impairment would not be appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45. 

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the status post right pelvic fracture warranted a disability rating in excess of 10 percent.  

The Board must also consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation granted in this decision for his status post right pelvic fracture is not inadequate in this case.  The diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disability in appellate status.  The now assigned 10 percent disability evaluation adequately represents the Veteran's functional and, if any, occupational impairment.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  There is no indication in the competent evidence of record that the Veteran's service-connected status post right pelvic fracture has interfered with his full-time employment.  The Board acknowledges the Veteran's statement that he missed two days of work due to his disability, but the evidence reflects that he is employed in a full-time capacity.  VA's General Counsel has noted "mere assertions or evidence that a disability interferes with employment" is not enough to warrant extra-schedular consideration.  Rather, consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such is not shown in this case.  There is no indication in the record that he has been hospitalized for treatment of this disability at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the criteria for an initial 10 percent rating, but no higher, for status post right pelvic fracture have been met.  


ORDER

Entitlement to a 10 percent rating for status post right pelvic fracture is granted, subject to the regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that the rating he received for right shoulder bursitis does not accurately reflect its severity.  He asserts that his disability has worsened since he began working full time. 

The Veteran's disability is currently rated under Diagnostic Code 5024.  Pursuant to Diagnostic Code 5024, tenosynovitis is rated based upon limitation of motion of the affected joint, as degenerative arthritis.  38 C.F.R § 4.71a, Diagnostic Code 5024.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported constant pain on a daily basis and an inability to do any pushups or lifting when the pain is significant.  The Veteran has no prosthetic implant and no incapacitation.  He is unable to squat without severe pain.  He has reported missing work about 40 times over the past year.  The Veteran had flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  The range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no ankylosis.  An x-ray examination of the right shoulder was negative.  

The Veteran was afforded another VA examination in August 2009.  The examiner had the opportunity to review the Veteran's case file.  The examiner noted that the right shoulder was not deformed, did not give way and showed no instability, stiffness or weakness.  The examiner noted pain, fatigue and decreased speed of joint motion.  The Veteran's right shoulder had flexion to 155 degrees, right abduction to 160 degrees, internal rotation to 75 degrees and external rotation to 90 degrees.  The examiner noted objective evidence of pain with active motion and repetitive motion.  There was no additional limitation after three repetitions.  The examiner noted that the right shoulder bursitis has significant effects on his daily life by precluding sports and recreational activities.  The Veteran also reported pain at work.  It does not appear as if an x-ray of the right shoulder was conducted.

The Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected right shoulder disability, to include whether he has degenerative arthritis of the joint.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran should also be requested to identify any post-service medical providers pertaining to the right shoulder, and treatment records should be obtained from any identified medical providers.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and requested to identify any and all private and VA medical providers pertaining to the right shoulder.  Any attempt should be made to obtain treatment records from all identified medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After completing #1, the Veteran should be scheduled for a VA orthopedic examination in order to ascertain the severity of his right shoulder disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Any occupational impact due to impairment should also be noted. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


